Citation Nr: 0901651	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.  He died on June [redacted], 2004, and the appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in June 2004.  The veteran's death 
certificate listed the immediate cause of his death as 
hepatocellar carcinoma.  At the time of his death, the 
veteran was service- connected for prostate cancer (rated as 
100 percent disabling); asthmatic tracheal bronchitis (rated 
as 10 percent disabling); residuals of scars of the left arm 
and forearm (rated as 0 percent disabling).

The veteran had military service from June 1966 to February 
1969, including service in Vietnam.  Early in June 2004, the 
veteran submitted claims that included a claim for service 
connection for prostate cancer inter alia.  He submitted a 
package of medical evidence, which contained medical evidence 
dated in May 2004 showing a diagnosis of prostate cancer for 
a person other than the veteran.  However, that package did 
not include medical evidence that the veteran had prostate 
cancer.  Nevertheless, service connection for prostate cancer 
was established on a presumptive basis pursuant to a June 18, 
2004 rating, which apparently mistakenly relied on evidence 
received from the veteran.

A medical statement dated January 14, 2005 from the private 
treating physician who prepared the veteran's death 
certificate, documented that "[t]here was no evidence as far 
as [the physician] could recall of any prostate cancer being 
a part of the cause of his illness and death.  Certainly, the 
[veteran's] asthmatic condition could have contributed to his 
complications. . . ." 

Another physician, Dr. James A. Holland, corresponded in 
January 2005, reporting that the veteran's prostate cancer 
adversely affected his candidacy for treatment for his 
hepatocellar carcinoma without which his life expectancy may 
have been significantly prolonged.  

The latter evidence appears to support that the veteran 
actually had prostate cancer; whereas other evidence of 
record does not support such a diagnosis.  Nevertheless, it 
is unclear as to whether Dr. Holland's opinion was in fact 
supported by medical evidence that the veteran had prostate 
cancer or merely was a hypothetical response to a lay report 
set forth in an inquiry dated December 10, 2004 from the 
Georgia Department of Veterans Service that the veteran had 
prostate cancer.  Under the circumstances, the Board is of 
the opinion that Dr. Holland should be requested to provide 
copies of any medical evidence supporting that the veteran 
actually had prostate cancer.

As noted above, the veteran was service-connected for 
prostate cancer when he died.  A service-connected disability 
will be considered as the contributory cause of death when 
that the disability contributed substantially or materially 
to death, combined to cause death, or aided assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  See 38 C.F.R. § 3.312(c) 
(2008).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

The Supplemental Statement of the Case of May 2005 concludes 
that the June 2004 rating awarding service connection for 
prostate cancer was the product of clear and unmistakable 
evidence.  Nevertheless, service connection was apparently 
not severed.  Moreover, regardless that the evidence 
available in June 2004 does not support that the veteran had 
prostate cancer, the January 2005 correspondence from Dr. 
Holland seems to support that the veteran actually had 
prostate cancer.  Thus, while service connection remained in 
effect, a bonafide question exists as to whether service 
connection was indeed warranted for prostate cancer.  

In addition, the procedures set forth under 38 C.F.R. § 3.105 
(d) (severance of service connection) should be taken into 
account.  In a case involving the severance of service 
connection, which is an action initiated by the RO, there are 
particular notification and assistance procedures that VA 
must perform.  38 C.F.R. § 3.105(d)(i).  Under the 
circumstances, once the record has been augmented, severance 
of service connection should be considered, as and if 
appropriate.  

The Board also notes that a VA medical opinion has not been 
sought or obtained in this case as to what if any 
relationship exists between the veteran's service connected 
disabilities and the veteran's death.  In this regard, the 
record contains several private medical statements.  The 
Board is of the further opinion that, once it has been 
determined whether service connection for prostate cancer 
should be severed, a VA medical opinion would be helpful in 
resolution of the appellant's claim.

As a final matter, during the pendency of this appeal the 
Court issued a decision in the appeal of Hupp v. Nicholson, 
21 Vet. App. 342 that, in general, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the Board notes that notice 
of the type of information and evidence necessary to 
establish an evaluation and effective date for the benefits 
on appeal has not been provided in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
appellant and obtain the names, 
addresses, and approximate dates of 
treatment of any medical care 
providers, VA and non-VA who treated 
the veteran for prostate cancer.  After 
obtaining appropriate releases, 
including a release for Dr. James A. 
Holland, medical records demonstrating 
the veteran had prostate cancer should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the claimant, a notation 
to that effect should be inserted in 
the file.  The claimant and 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the opportunity to 
obtain and submit those records for VA 
review. 

2.  The AMC/RO should, thereafter, 
determine whether severance of service 
connection for prostate cancer is 
warranted, following the procedures set 
forth in 38 C.F.R. § 3.105(d), as and 
if appropriate.   

3.  The AMC/RO should send the 
appellant and her representative a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service- connected 
condition; and (3) an explanation of 
the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service-connected in 
accordance with Hupp, supra.  The 
notice should also include an 
explanation of the information or 
evidence needed to establish an 
evaluation and effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

4.  Thereafter, the RO should arrange 
for a VA physician to review the 
medical records which are contained in 
the veteran's claims folder.  The 
examiner should be requested to provide 
an opinion, with reasons, as to whether 
it is at least as likely as not that 
the veteran's fatal disorder was 
related to his period of service, or 
were caused or chronically worsened by 
the veteran's service connected 
disorders.  The opinion of the 
physician should be associated with the 
veteran's VA claims folder.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been conducted 
and completed in full.  The RO should 
then undertake any other action 
required to comply with the notice and 
duty-to-assist requirements of the 
Veterans Claims Assistance Act and VA's 
implementing regulations.  Then, the RO 
should re- adjudicate the issue on 
appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant until she 
is otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




